UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 27, 2014 ECOBUILDINGPRODUCTS,INC. (Exact name of registrant as specified in its charter) Colorado 000-53875 20-8677788 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 909 West Vista Way, Vista, CA 92083 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: 760-732-5826 N/A (Former name of former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation On January 27, 2013, the board of directors of Eco Building Products, Inc. (the“Company”) determined that it was in the best interests of the Company to file a Certificate of Designation that authorized the issuance of up to thirty thousand (30,000) shares of a new series of preferred stock, par value $0.001 per share designated"Series A Preferred Stock," for which the board of directors established the rights, preferences and limitations thereof. The board of directors authorized theSeries A Preferred Stock pursuant to the authority given to the board of directors under the Articles of Incorporation, which authorizes the issuance of up to five hundred million (500,000,000) shares of preferred stock, par value $0.001 per share, and authorizes the board of directors, by resolution, to establish any or all of the unissued shares of preferred stock, not then allocated to any series into one or more series and to fix and determine the designation of each such shares, the number of shares which shall constitute such series and certain preferences, limitations and relative rights of the shares of each series so established. The Certificate of Designation was filed as an amendment to the Company’s Articles of Incorporation with the State of Colorado on January 27, 2014. Each holder of outstanding shares ofSeries APreferred Stock shall be entitled to one hundred thousand (100,000) votes for each share ofSeries APreferred Stock held on the record date for the determination of stockholders entitled to vote at each meeting of stockholders of the Company. The summary of the rights, privileges and preferences of theSeries APreferred Stock described above is qualified in its entirety by reference to the Articles of Amendment, a copy of which is attached as Exhibit 3.1 to this report and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Articles of Amendment of Articles of Incorporation dated January27, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECO BUILDING PRODUCTS, INC Date: January 31, 2014 By: /s/ Steve Conboy Steve Conboy Chief Executive Officer
